Case: 13-10491      Document: 00512597374         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-10491                            April 16, 2014
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JANICE EDWINA DEMMITT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:11-CR-27-2


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Janice Edwina Demmitt
again challenges the admission of the factual resume of Timothy Fry. She
correctly concedes that this argument is foreclosed under the law of the case
doctrine and asserts that she raises the issue only to preserve it for further
review. See United States v. Agofsky, 516 F.3d 280, 283 (5th Cir. 2008).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10491   Document: 00512597374    Page: 2   Date Filed: 04/16/2014


                               No. 13-10491

     Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2